DETAILED ACTION
The Examiner acknowledges Claim 23 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 13 September 2022 is acknowledged.  The traversal is on the ground(s) that the International Search Authority did not find a lack of unity between groups I and II.  This is not found persuasive because the process in Group II uses a product that is different than that of Group I thus lacking unity because the product used in Group II requires locating the second panel at least partially within the first panel such that a portion of the first side wall of the second panel overlaps a portion of the first side wall of the first panel.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claim 7 recites the limitation "the longitudinal direction" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 [and its dependents] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 2 of the claim recites “a further longitudinally extending bend” but depends from Claim 10 that already recited “further longitudinally extending bends” on Line 2. It is unclear if this further bend is of the further longitudinally extending bends of Claim 10 or different.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 2 of the claim recites “a further longitudinally extending bend” but depends from Claim 10 that already recited “further longitudinally extending bends” on Line 2 and Claim 11 that already recited “a further longitudinally extending bend” on Line 2. It is unclear if this further bend is of the further longitudinally extending bends of Claim 10 or the further longitudinally extending bend of Claim 11 or different.
Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 3 of the claim recites “a side wall” but depends from Claim 1 that already recited “a first side wall, a second side wall”. It is unclear if this side wall is the first or second side wall or a different side wall.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 6,253,498 to Fanucci.
Regarding claim 1, Fanucci teaches in Figures 4A-4C, a panel (10) [modular building system (Column 3, Line 3) for use in a modular building (Column 1, Lines 5-7), the panel including: a first side wall (14), a second side wall (16, Fig 2B), and a base portion (12); the panel (10) being movable between a first position [as seen in Figure 4C] and a second position [as seen in Figure 4A]; whereby when the panel (10) is in the first position [Figure 4C] the first side wall (14) and the second side wall (16, Fig 2B) are angled with respect to each other, and when the panel (10) is in the second position [Figure 4A] the first side wall (14) is generally parallel to an opposed to the second side wall (16, Fig 2B).
Regarding claim 2, Fanucci teaches in Figures 4A-4C, at least one of the first side wall (14) and the second side wall (16, Fig 2B) is joined to the base portion (12) along a longitudinally extending bend (22) [hinge (Column 3, Line 21)], whereby movement of the panel (10) between its first [Figure 4C] and second [Figure 4A] positions is achieved by rotation of at least one of the first (14) and second (16, Fig 2B) side walls relative to the base portion (12) about the respective longitudinally extending bend (22).
Regarding claim 3, Fanucci teaches in Figures 4A-4C, at least one of the first side wall (14) and the second side wall (16, Fig 2B) is joined to the base portion (12) at a hinge (22) (Column 3, Line 21), such that movement of the panel (10) between its first [Figure 4C] and its second [Figure 4A] positions can be achieved by rotation of at least one of the first (14) and second (16, Fig 2B) side walls relative to the base portion (12) about the respective hinge (22).
Regarding claim 4, Fanucci teaches in Figure 7B, the base portion includes a first base portion (32) joined to a second base portion (34) along a longitudinally extending bend, whereby movement of the panel between its first [Figure 4C] and second [Figure 4A] positions is achieved by movement of the first base portion (32) relative to the second base portion (34) about the longitudinally extending bend.
Regarding claim 5, Fanucci teaches in Figure 7B, the first base portion (32) is connected to the first side wall (14, Fig 2B) at a bend of about 90°, and the second base portion (34) is connected to the second side wall (16, Fig 2B) at a bend of about 90°.
Regarding claim 6, Fanucci teaches in Figure 4C, the base portion (12) locates internally of the side walls (14 and 16) when in its first position.
Regarding claim 7, Fanucci teaches the panel is constructed from a corrugated material (Column 5, Line 1) inherently having ridges and grooves extending in the longitudinal direction.
Regarding claim 10, Fanucci teaches in Figure 8C, the panel includes further longitudinally extending bends [hinge for roof panels 24 (Column 4, Lines 26-27)] located on the first side wall (14) and/or the second side wall (16, Fig 2B).
Regarding claim 11, Fanucci teaches in Figure 8B, movement of at least one side wall portion (14) about a further longitudinally extending bend [hinge for roof panel 24 (Column 4, Lines 26-27)] permits movement of the panel into a third position [as seen in this Figure] in which the panel is closed at an outer end remote from the base portion (12).
Regarding claim 12, Fanucci teaches in Figure 8C, movement of at least one side wall portion (14) about a further longitudinally extending bend [hinge for roof panel 24 (Column 4, Lines 26-27)] permits movement of the panel into a fourth position [as seen in this Figure] in which an outer portion of a side wall (14) extends away from the panel in a direction parallel to the base portion (12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635